           Case 2:01-cr-00023-GMN-BNW Document 65
                                               64 Filed 06/15/21
                                                        06/11/21 Page 1 of 2




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar #14853
3    CHRISTOPHER BURTON
     Assistant United States Attorney
4    Nevada Bar #12940
     501 Las Vegas Blvd. South, Suite 1100
5    Las Vegas, Nevada 89101
     Phone: (702) 388-6336
6    Christopher.Burton4@usdoj.gov

7    Attorneys for the United States of America

8
                                  UNITED STATES DISTRICT COURT
9                                      DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                       Case No. 2:01-cr-00023-GMN-BNW
11
                            Plaintiff,               Government’s Motion to Dismiss the
12                                                   Indictment
     vs.
13
     JAMES MACDONALD ELLIS,
14
                            Defendant.
15

16

17   Certification: This motion is timely filed.

18           The government moves for leave of Court to dismiss the indictment against James

19   MacDonald Ellis. The indictment charges Ellis with Count One: Possession of Child Pornography

20   in violation of 18 U.S.C. § 2252(a)(4)(B). The government believes that in the interest of justice

21   the indictment should be dismissed. Accordingly, pursuant to the Federal Rule of Criminal

22   Procedure 48(a), the government

23   ///

24   ///
         Case 2:01-cr-00023-GMN-BNW Document 65
                                             64 Filed 06/15/21
                                                      06/11/21 Page 2 of 2




1    moves for leave of Court to dismiss without prejudice the indictment against Ellis.

2           DATED this 11th day of June, 2021.

3                                               Respectfully submitted,

4
                                                        CHRISTOPHER CHIOU
5                                                       Acting United States Attorney

6
                                                        /s/ Christopher Burton____________
7                                                       CHRISTOPHER BURTON
                                                        Assistant United States Attorney
8                                                       District of Nevada

9                                              Order
     IT IS ORDERED that theIT   IS SO ORDERED
                              government's    motion to dismiss (ECF No. 64) is GRANTED. The
10   indictment against defendant Ellis is DISMISSED.
                             DATED: 5:49 pm, June 14, 2021
11                                                      IT IS SO ORDERED

12                                                        DATED: 3:18 pm, June 15, 2021
                               BRENDA WEKSLER
13                             UNITED STATES MAGISTRATE JUDGE
14                                                        BRENDA WEKSLER
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

                                                    2
